Citation Nr: 0624948	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  97-34 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as due to service-connected 
lumbosacral strain.

2.  Entitlement to service connection for degenerative disc 
disease (DDD) in the back, to include arthritis, and claimed 
as due to service-connected lumbosacral strain.

3.  Whether new and material evidence was submitted to reopen 
the previously denied and final claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and if so, whether service connection is warranted.

4.  Entitlement to an increased disability evaluation for 
service-connected lumbosacral strain, currently evaluated as 
20 percent disabling.

5.  Entitlement to special monthly compensation (SMC) based 
on housebound status.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

7.  Entitlement to service connection for loss of use of a 
creative organ, claimed as due to prostate cancer.

8.  Entitlement to service connection for a digestive system 
disability, claimed as due to exposure to herbicides.

9.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides.        

10.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides.

11.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to herbicides.

12.  Entitlement to service connection for foot rash, claimed 
as due to exposure to herbicides.

13.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides.

14.  Entitlement to temporary total disability rating for 
convalescence (TTD) under the provisions of 38 C.F.R. § 4.30.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to February 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
Issues numbered 1-4 above were the subject of Board remand 
order issued in November 2003.  That remand was ordered 
consistent with the December 2002 order of the U.S. Court of 
Appeals for Veterans Claims (Court), which vacated the 
Board's March 2002 denial of the claim on those four issues 
and directed readjudication thereof.  As for issues numbered 
5-14, appeal on those issues was perfected after the Board's 
November 2003 remand order.  Thus, the 14 issues as listed 
above are now properly before the Board for appellate review.   

The decision below addresses the merits of all issues except 
for that of (1) new and material evidence to reopen the PTSD 
service connection claim; (2) increased rating for 
lumbosacral strain; (3) SMC based on housebound status; and 
(4) TDIU.  The four issues are REMANDED to the RO, via the 
Appeals Management Center in Washington, D.C., for further 
development.

On another matter, the veteran appears to have filed an 
informal claim of entitlement to an increased (compensable) 
rating for service-connected status post appendectomy.  See 
September 2001 statements.  This matter is REFERRED to the RO 
for appropriate action.


FINDINGS OF FACT

1.  Active duty in the Republic of Vietnam is not 
demonstrated based on official military records.  

2.  Service connection is in effect for lumbosacral strain 
and status post appendectomy.

3.  Acquired psychiatric disorder, degenerative disc 
disease/arthritis of the back, loss of use of a creative 
organ, digestive system disability, peripheral neuropathy, 
diabetes mellitus, prostate cancer, foot rash, and skin 
disorder were not present during the veteran's active 
military service.

4.  Arthritis, diabetes, psychosis, organic diseases of the 
nervous system, or peptic ulcers (gastric or duodenal) were 
not manifested to a compensable degree within the first year 
after the veteran's active military service.

5.  Acquired psychiatric disorder, degenerative disc 
disease/arthritis of the back, loss of use of a creative 
organ, digestive system disability, peripheral neuropathy, 
diabetes mellitus, prostate cancer, foot rash, and skin 
disorder are not related to disease or injury during the 
veteran's active military service.

6.  Acquired psychiatric disorder and degenerative disc 
disease/arthritis of the back are not due to or increased in 
disability by a service-connected disability.

7.  The veteran underwent back surgery in 1999 and 2004; 
however, the surgery was not performed for a service-
connected disability, but rather, for nonservice-connected 
spinal disability.
    

CONCLUSIONS OF LAW

1.  The criteria for service connection for acquired 
psychiatric disorder, DDD/arthritis of the back, loss of use 
of creative organ, digestive system disorder, peripheral 
neuropathy, diabetes, prostate cancer, foot rash, and skin 
disorder are not met.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2005).

2.  The criteria for temporary total disability rating for 
convalescence are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.30 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Acquired Psychiatric Disorder; 
DDD/Arthritis of the Back; Loss of Use of Creative Organ; 
Digestive System Disorder; Peripheral Neuropathy; Diabetes; 
Prostate Cancer; Foot Rash; Skin Disorder

The veteran contends that his psychiatric disorder and 
DDD/arthritis in the back are secondarily due to service-
connected lumbosacral strain.  As for the remaining service 
connection issues, he contends that they are due to his 
exposure to herbicide agents during service in the Republic 
of Vietnam.

While the Board has reviewed the entire record and is 
obligated to provide sufficient rationale for its decision as 
to each issue on appeal, it does not discuss each and every 
piece of evidence in light of the voluminous record.  It 
summarizes evidence where appropriate, and restricts 
discussion of evidence specifically to that probative on each 
issue as warranted or otherwise limits its discussion to lack 
of evidence requisite to result in a favorable decision.  
 
Applicable Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002).  This is generally referred to as direct service 
connection.  

Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005); Allen v. 
Brown, 7 Vet. App. 439 (1995) (In secondary service 
connection cases, the veteran is compensated for the degree 
of disability - but only that degree - over and above the 
degree of disability existing pre-aggravation.)  This is 
commonly referred to as secondary service connection, as the 
disability in question is being claimed as having been caused 
by a service-connected disability.

Also, service connection is allowed for certain chronic 
disabilities manifested to a minimum compensable degree 
within a year after discharge, even without evidence of 
diagnosis during service.  38 C.F.R. §§ 3.307, 3.309(a).  
They include arthritis, diabetes, psychiatric disorders 
deemed "psychoses," organic diseases of the nervous system, 
and peptic ulcers (gastric or duodenal).   

Further, veterans with active service in Vietnam any time 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 are presumed to have been exposed to herbicides.  
38 U.S.C. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313.  
The last date on which such a veteran shall be presumed to 
have had herbicide exposure shall be the last date on which 
he served in Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
service, and he is diagnosed with certain specific diseases 
or disorders deemed to be associated with herbicide exposure, 
to include chloracne, Type II diabetes, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, and prostate 
cancer, within the required time period after discharge, then 
the presumptive service connection requirements of 38 C.F.R. 
§ 3.307(a)(6) are deemed to have been met even though there 
is no record of such disease during service, provided that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  See 38 U.S.C.A. § 1116(a)(2) (West 2002) 
and 38 C.F.R. § 3.309(e) (2005).

VA has determined that presumptive service connection based 
on herbicide exposure in Vietnam is not warranted for: 
hepatobiliary cancers; nasal and/or nasopharyngeal cancer; 
bone cancer; breast cancer; female reproductive cancers; 
urinary bladder cancer; renal cancer; testicular cancer; 
leukemia; abnormal sperm parameters and infertility; 
motor/coordination dysfunction; chronic peripheral nervous 
system disorders; metabolic and digestive disorders (other 
than diabetes mellitus); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tumors; brain 
tumors; and, any other condition for which the Secretary of 
VA has not specifically determined a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59,232 
(1999).

Notwithstanding the above, the law permits a Vietnam veteran 
with presumed herbicide exposure to establish service 
connection for a disease or disorder purported to have been 
caused by herbicide exposure on a direct basis.  That is, if 
the evidence establishes an etiological relationship between 
the claimed disorder and some injury or event in service or 
otherwise demonstrates that the disorder did in fact result 
from herbicide exposure, service connection may be 
permissible, even if presumptive service connection is not 
supported.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Whether etiological, or cause-effect, link, is found, whether 
under direct or secondary service connection, is an issue in 
the province of medical professionals qualified to opine 
thereon through appropriate education, training, or other 
specialized knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 495 (1992) (Lay evidence is acceptable to 
prove the occurrence of an injury during service or 
symptomatology over time when such symptomatology is within 
the purview of, or may be readily recognized by, lay persons, 
but is incompetent to prove a matter requiring medical 
expertise.).  Where the issue involves medical causation, 
competent medical evidence is required to support the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Combee is 
applicable to herbicide exposure cases.  McCartt v. West, 12 
Vet. App. 164, 167 (1999).

Loss of Use of Creative Organ; Digestive System Disorder; 
Peripheral Neuropathy; Diabetes; Prostate Cancer; Foot Rash; 
Skin Disorder

First of all, the record, to date, does not demonstrate that 
the veteran had had active duty in Vietnam, which, if shown, 
might make the claim that herbicide exposure could be the 
cause of one or more disabilities for which service 
connection is sought, whether on presumptive or direct-
causation bases, viable.  That is not the case here.  The 
sole evidence that there was herbicide exposure is in the 
form of lay report to that effect.  See National Personnel 
Records Center's April 2003 determination that there is no 
evidence to substantiate service in the Republic of Vietnam.  
Thus, service connection criteria based on presumed herbicide 
exposure are inapplicable.  Nor does any clinical record 
indicate that any claimed disorder is the result of herbicide 
exposure, notwithstanding lack of official military records 
documenting the veteran's service in Vietnam during any part 
of the statutorily prescribed period for the purposes of 
presuming herbicide exposure.

Further, service connection is not permissible on a direct-
causation basis.  The service medical records do not disclose 
the presence in service of any of the various disabilities 
for which the veteran now seeks service connection.  As for 
loss of use of a creative organ, the veteran contends that 
that problem is due to prostate cancer.  However, service 
connection is not in effect for prostate cancer, and no 
clinical evidence links prostate cancer to active service.  
Service connection for prostate cancer itself is not 
warranted for the same reason.    

With respect to the digestive disorder claim, the veteran 
seeks service connection for "digestive" problem, but it is 
unclear what specific disorder he claims should be service-
connected.  Also, he apparently believes that service 
connection is in effect for "digestive system." See 
September 2001 statement.  That is not the case.  (He seems 
to be referring to service-connected status post 
appendectomy; the apparent claim seeking a compensable rating 
therefor is referred to the RO.  See Introduction.)  No 
clinical evidence links any digestive problem to active duty, 
and thus, service connection is not warranted.  

With respect to diabetes and peripheral neuropathy, the 
clinical evidence indicates that the latter is due to the 
former.  See, e.g., July 2004 VA clinical record documenting 
the veteran's diabetic neuropathy.  However, again, with only 
lay contention that there was herbicide exposure, without 
evidence of active duty in Vietnam, service connection is not 
permissible for diabetes secondary to such exposure.  Nor 
does any clinical evidence indicate there is an etiological 
link between diabetes or peripheral neuropathy and active 
duty.  The same rationale applies for the "foot rash" and 
skin disorder claim.  It is noted that no clinical evidence 
reflects a diagnosis of skin disorder deemed chloracne or 
acneform disease that is known to be associated with 
herbicide exposure.  Moreover, diabetes is not shown to have 
been manifested within one year after discharge (see 
38 C.F.R. § 3.309(a)), and thus, presumptive service 
connection is not warranted.  

As the preponderance of the evidence is against the claim, 
the Board does not apply 38 C.F.R. § 3.102 (2005).

Psychiatric Disorder

The record reflect multiple diagnoses as to claimed 
psychiatric disability, including personality disorder 
characterized variously, to include as passive-aggressive, 
paranoid, mixed with schizotypical and histrionic traits, 
narcissistic histrionic; anxiety disorder; dysthymia; and 
adjustment disorder.  A PTSD diagnosis is also shown, but 
that disability is addressed separately in the Remand section 
below.  

First, VA generally does not permit service connection for 
personality disorder.  The one exception may be where a 
psychiatric disorder became superimposed upon the personality 
disorder in service.  See 38 C.F.R. §§ 3.303(c), 4.127 
(2005).  Clinical evidence does not indicate that that is the 
case here.

Second, as for presumptive service connection for disorder 
deemed a psychosis (38 C.F.R. § 3.309(a)), other than, 
perhaps, some evidence suggesting that personality disorder 
presents schizotypical features, the record does not document 
a definite diagnosis of psychiatric disorder encompassed 
within the category of "psychoses" (e.g., schizophrenia), 
much less a diagnosis within the governing presumptive 
period.  Thus, presumptive service connection is not 
warranted.    

Third, service connection is not permissible for any 
diagnosed acquired psychiatric disorder on a direct basis.  
No clinician has specifically opined that such disorder(s) 
is/are due to active service.  In essence, pertinent clinical 
evidence documents multiple psychiatric diagnoses and ongoing 
psychiatric impairment.  There is no dispute that the veteran 
currently has psychiatric disorders; what is detrimental to 
this case is that no clinical evidence links any such 
disorder to active duty.

Finally, secondary service connection is not warranted.  The 
sole evidence that service-connected lumbar disability and 
any one or more psychiatric disorder(s) is/are related is the 
veteran's lay statement that that is the case.  He has 
proffered no clinical evidence or medical opinion to buttress 
that contention, which is required, as the issue is medical 
in nature.      
    
As the preponderance of the evidence is against the claim, 
the Board does not apply 38 C.F.R. § 3.102 (2005).

DDD/Arthritis in the Back

Service connection is in effect for lumbosacral strain 
attributed to in-service lumbosacral muscular injury while 
lifting heavy equipment.  See July 1977 rating decision.   

First, presumptive service connection is not permissible.  
There is no clinical evidence of a diagnosis of spinal 
arthritis or DDD within one year after discharge from active 
duty.  Rather, various private and VA clinical records 
indicate that such changes were documented beginning well 
over a decade after discharge, beyond the expiration of the 
presumptive period.  Second, service connection also is not 
permissible based on a direct basis, as the record does not 
show DDD or arthritis of the spine itself was incurred in 
active duty.  In fact, as long ago as in the mid-1980s, when 
he apparently first was made aware of arthritis in the spine, 
he unsuccessfully attempted to obtain service connection for 
that disability even though the record then, and the record 
to date, does not establish an etiological link between 
active duty or lumbosacral strain and arthritis.  See RO 
rating decisions.  BVA determined service connection is not 
warranted for lumbosacral spine arthritis, on both direct and 
secondary bases.  See April 1988 decision. 

Finally, service connection is not permissible on secondary 
basis, based on the Board's consideration of multiple medical 
opinions, positive and negative.  Favoring the claim is Dr. 
Bomboy's (private physician) July 1998 opinion report.  Dr. 
Bomboy said: "[The veteran] is a patient of mine who has 
been seen, evaluated and treated for lumbar degenerative disc 
disease secondary to a service connected military injury.  He 
has also developed cervical degenerative disc disease 
secondary to his lumbar military problem.  He has not had any 
intervening causation or injury to cause cervical disc 
disease and it is felt medically that this is directly 
related to his lumbar disease process, which is service 
connected."  

In September 1998, Dr. Kaufmann (private doctor under 
contract with VA) noted the degenerative changes in the 
cervical and lumbar spines and said: "[The veteran's] 
medical records have been reviewed.  I agree with the 
diagnosis of lumbar strain which is service connected and 
degenerative arthritis and spinal disease which was post-
military."
    
In February 2001, Dr. Copeland (VA) said: "In our present 
state of knowledge, we cannot determine whether a single soft 
tissue injury such as this patient sustained in 1966 leads to 
later degenerative disc disease or whether the degenerative 
disc disease and spinal stenosis present at this time is 
related to the activities of daily living and/or aging of the 
tissues.  One can definitely state that the degenerative disc 
disease in his cervical spine is not related to that in his 
lumbar spine.  There is no history to suggest that he had a 
significant neck injury in 1966 when he injured the lower 
back.  The changes present in the thoracic spine are normal 
for his age and are not though to be due to the injury of his 
lower back in 1966."

In September 2004, the veteran underwent a VA medical 
examination.  The examiner considered the veteran's  medical 
history, and said that he concurs with Dr. Copeland's 
opinion.  He stated that he cannot relate arthritis or DDD to 
the service-connected lumbosacral strain without resorting to 
mere speculation.  

In June 2005, Dr. Bomboy issued another opinion, which 
apparently was solicited by the veteran to strengthen his 
claim in anticipation of readjudication post Court remand.  
Dr. Bomboy said, in pertinent part: "[The veteran] has been 
a patient of mine for a number of years.  He has a service-
connected disability of lumbosacral strain . . . I have 
reviewed [his] medical records and it is my medical opinion 
that his current debilitative state is directly related to 
his lumbosacral strain . . . it is without a doubt after my 
reviewing his records that the debilitating condition is 
related to his service-connected lumbar strain."  

Having weighed the probative value of the conflicting medical 
opinions in view of the totality of the evidence of record, 
the Board finds the two unfavorable VA medical opinions more 
persuasive than those of Drs. Bomboy and Kaufmann.  Both 
doctors apparently relied heavily upon the veteran's reported 
history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(information recorded by a medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute "competent medical evidence").  This is 
significant considered in light of inconsistencies in the 
veteran's self-reported history concerning his back problems.  
For instance, in 1979, the veteran said that he originally 
injured his back when he fell from a tank truck.  During a 
2001 VA medical examination, he said that he originally 
injured his back when he hit a mine while riding a tractor.  
His service medical records include an account of original 
back injury while lifting heavy equipment.  

Furthermore, Dr. Bomboy himself acknowledged that the veteran 
does not have a prior history specific to the cervical spine.  
Yet, he summarily links degenerative changes in the cervical 
spine to lumbosacral strain (when service connection is not 
in effect for arthritis in the lumbar area), and does not 
explain on what clinical basis he believes that is so, other 
than conclusorily stating that he had reviewed the veteran's 
medical history.  Moreover, Dr. Bomboy's opinion is based on 
inaccurate recitation of fact contradicted by the record.  
Even though he said that the veteran has a negative history 
concerning cervical spine injury, the record does include 
evidence of 1986 cervical whiplash injury.  Dr. Kaufmann's 
statement is even more conclusory, and as well, vague.  It is 
not even clear whether, by the use of the words "post 
military," he meant to etiologically link lumbosacral strain 
to degenerative changes in the spine.  

In contrast to the VA medical opinions, Drs. Bomboy and 
Kaufmann do not address what role, if any, gradual 
deterioration of the spine due to use over time and the aging 
process, play.  Certainly, if such possibility was addressed 
and ruled out, even if somewhat conclusorily, Dr. Bomboy's 
and Kaufmann's opinions would have carried more probative 
weight.  Not only are the opinions wholly conclusory, 
Dr. Bomboy's, in particular, does not appear to be anchored 
on accurate factual basis. 

Also, in April 2004, Dr. Brent (private doctor) said that the 
veteran, who, at that time, reportedly was recovering from 
two surgeries performed earlier in 2004 (cervical discectomy 
and fusion; and decompressive lumbar laminectomy), has 
various problems (inability to walk; weakness and numbness in 
the extremities) that are "related to his degenerative disc 
disease, for which he is apparently service-connected."  
This is not an etiology opinion upon which the claim can be 
granted.  Dr. Brent states that DDD is the cause of his 
disability post-2004 surgeries, but DDD itself is not 
service-connected.  He himself acknowledged that with the use 
of the word "apparently," which also indicates that he 
likely presumed that was the case based on history related to 
him by the veteran.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against service connection, 
and that 38 C.F.R. § 3.102 is inapplicable. 

II.  TTD for Convalescence

A TTD (100 percent) may be assigned where a service-connected 
disability necessitated hospital treatment in a VA or an 
approved hospital for a period in excess of 21 days.  38 
C.F.R. § 4.29 (2005).  

A TTD also may be assigned where it is established by report 
at hospital discharge or outpatient release that entitlement 
is warranted.  38 C.F.R. § 4.30.  TTD will be assigned under 
this section if treatment of a service-connected disability 
resulted in (1) surgery necessitating at least one month of 
convalescence, (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or for continued use of 
wheelchair or crutches, (3) immobilization by cast, without 
surgery, of one major joint or more. 


The veteran seeks a total, 100 percent rating for the 
recovery periods following spinal surgeries in September 1999 
and in March 2004.  While he did not explicitly state his 
claim is grounded in 38 C.F.R. § 4.30, given that his claim 
is specifically grounded in post-surgical convalescence, that 
regulation appears to be the governing one in this case.   

The Board concludes that TTD is not warranted for any 
convalescence period, whether after the 1999 or the 2004 
spinal surgeries.  The record reflects that his only service-
connected disability pertinent for the purposes of this claim 
is lumbosacral strain.  The medical records associated with 
the 1999 and 2004 surgeries indicate that surgical 
intervention was due to degenerative disc disease and 
arthritic changes in the lumbar and cervical spines.  It is 
evident that the TTD claim was filed based on the veteran's 
contention that degenerative changes in the spine are 
secondarily attributable to service-connected lumbosacral 
strain, and thus, he is entitled to compensation at a rate 
equivalent to total disability for convalescence after back 
surgery.  However, the Board has explained why it concludes 
that arthritis and degenerative changes in the back are not 
etiologically attributable to lumbosacral strain.  Because 
back surgery was not performed for exacerbation or 
complications deemed to be associated with lumbosacral strain 
itself, it follows that any claim for TTD for post-surgical 
convalescence based upon these surgical procedures must be 
denied, as a matter of law.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2001, April 2003, and March 2004 letters, the 
veteran was informed that evidence pertinent to his various 
service connection claims would be evidence showing that the 
claimed disabilities were incurred in, or aggravated by, 
service; existence of the disabilities; and an etiological 
nexus between service and the disabilities.  He was told 
multiple times that, if he identifies the sources of such 
evidence, then VA would assist him in obtaining it, but that 
he ultimately is responsible for substantiating his claim.  
Given the contention that some of the claimed disabilities 
are secondarily due to service-connected lumbosacral strain, 
it is clear to the Board that the veteran understands that 
evidence needed for service connection pursuant to 38 C.F.R. 
§ 3.310(a) is that of etiological link between lumbosacral 
strain and one or more claimed disabilities.  Also, the 
veteran was notified that the record is unfavorable to the 
extent he claims various disabilities are due to Agent Orange 
exposure without official military record confirming physical 
presence in the Republic of Vietnam.  He was told by an 
August 2004 letter that TTD rating based on convalescence 
post back surgery turns on evidence of treatment or surgery 
for a service-connected disability.  He was told, more than 
once, that he can submit any pertinent evidence he has (see 
March 2004 and August 2004 letters), and notice of the fourth 
element was enhanced with citation of 38 C.F.R. § 3.159, from 
which the element is derived, in the November 2004 and 
February 2005 Statements of the Case (SOCs), which, together, 
encompass the claims being denied herein.  It is also evident 
from the SOCs and Supplemental SOCs (SSOCs) that VA informed 
him of pertinent criteria, and explained why the claims 
remain denied.  Also, in April 2006, VA sent him a letter 
consistent with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), explaining how VA evaluates degree of disability and 
what criteria govern effective dates for service connection 
and for rating a service-connected disability.  To the extent 
that that letter did not explain how "veteran" status is 
shown, that failure is immaterial here given that the veteran 
does have "veteran" status based on his active service.  As 
to notice on requisite evidence of existence of a claimed 
disability, the veteran was told about that requirement in 
other correspondence, as discussed earlier. 


Although full notice requirements were met during the appeal 
and the RO did not literally ask the veteran to "supply 
everything he has" concerning each and every claimed 
disability for which the Board has denied service connection 
herein, the Board finds no prejudice resulted due to a 
substantive content defect or as to timing of the notice.  
After issuance of the last SSOCs encompassing all issues that 
are the subject of denial above, no specific argument was 
made as to a notice defect; neither the veteran nor his 
representative reported that additional, pertinent evidence 
exists.  On the contrary, the veteran wrote as recently as in 
January 2006 that he desires appellate adjudication as soon 
as possible. 

Based on all of the foregoing, the Board finds that the duty 
to notify was substantially met, and that any failure as to 
such duty is non-prejudicial.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
not addressed by the AOJ, the Board must consider whether 
prejudice occurred); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes service medical records, VA and 
private clinical records, the veteran's written statements 
and hearing testimony, and prior claims adjudication history.  
Despite appropriate notice during appeal, the veteran has not 
identified sources of missing, pertinent evidence.  Based on 
the foregoing, the Board concludes that VA's duty to assist 
was met.    


ORDER

Service connection for an acquired psychiatric disorder, 
degenerative disc disease/arthritis of the back, loss of use 
of a creative organ, digestive system disability, peripheral 
neuropathy, diabetes mellitus, prostate cancer, foot rash, 
and skin disorder is denied.

A temporary total disability rating for convalescence under 
38 C.F.R. § 4.30 is denied.  


REMAND

New and Material Evidence - PTSD

In October 1995, the Board denied service connection for 
PTSD.  In March 2002, the Board decided that the claim 
remains denied without submittal of new and material 
evidence.  In December 2002, the Court vacated that decision.  
The Board remanded the claim in November 2003.  While the 
claim was on remand status, the Court decided Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  In 
Kent, the Court determined that VA's duty to notify a 
claimant seeking to reopen a claim includes notice of 
evidence and information necessary to reopen the claim and to 
establish entitlement to the underlying service connection 
claim.  The Court further determined that VA must, in the 
context of a claim to reopen, address the specific basis or 
bases for prior denial and respond with a notice that 
specifically describes what evidence would be necessary to 
substantiate that element(s) required to establish service 
connection as deemed insufficient in the previous denial.  As 
applied to this particular case, in essence, compliance with 
Kent entails a specific notice as to the importance of 
evidence of a verified PTSD stressor.  The veteran has been 
diagnosed with PTSD, among multitude of psychiatric 
disorders, as well as personality disorder.  See Section I 
above.  What the record lacks is a corroborated stressor upon 
which a PTSD diagnosis could be anchored.  

Basically, service connection for PTSD requires a specific 
diagnosis consistent with the American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV); a verified stressor; and 
competent medical evidence that the stressor is the cause of 
PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a).  Here, the key issue 
is the lack of a verified stressor because it is not shown by 
official service records that the veteran had engaged in 
combat against the enemy, such as by award of combat 
citations (e.g., Combat Infantryman Badge, Purple Heart 
Medal, or Bronze Star with "V" device).  If that were the 
case, the veteran's allegation as to PTSD stressor, alone, 
provided that it is consistent with the circumstances, 
conditions, and hardships of his service, would have been 
sufficient.  Otherwise, service connection for PTSD requires 
adequate corroboration of a claimed PTSD stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

While VA has a duty to provide appropriate notice and claim 
development assistance, the veteran, too, has responsibility 
in claim development.  He must advance sufficient details 
about a PTSD stressor allegation to enable VA to make 
meaningful corroboration attempt(s).  See 38 C.F.R. 
§ 3.159(c)(2)(i) ("In the case of records requested to 
corroborate a claimed stressful event in service, the 
claimant must provide information sufficient for the records 
custodian to conduct a search of the corroborative 
records.")  The information previously given either did not 
result in satisfactory corroboration of the stressor 
allegation, or were not specific enough for corroboration, or 
were the types of accounts that cannot be verified.

On remand, the veteran is to be supplied a notice compliant 
with Kent.  If he supplies information conducive to further 
corroboration attempt, then development assistance must be 
undertaken consistent with governing law and regulations.   

Increased Rating for Lumbosacral Strain; SMC; TDIU

A 20 percent rating has been in effect for lumbosacral strain 
since July 12, 1985.  This case is akin to that in Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) (where service connection 
has long been in effect and the veteran seeks a higher rating 
for the service-connected disability, the primary concern is 
evidence of current extent of the disability).  A 
determination of what the current extent of the disability is 
requires contemporaneous clinical evidence specific to that 
disability.

The veteran last underwent a VA compensation and pension 
"spine" evaluation in September 2004.  However, the report 
of that examination focused upon whether there might be an 
etiological link between service-connected lumbosacral strain 
and claimed spinal arthritis and DDD.  It did not evaluate 
the veteran specifically as to the extent of lumbosacral 
strain.  Further, the veteran had spinal surgeries (affecting 
the cervical and lumbosacral spine), most recently in 2004, 
during the lengthy appeal period in this claim.  While 
service connection is not in effect for the underlying spinal 
abnormalities that led to surgery, they could have bearing on 
an evaluation of current state of lumbosacral strain.  
Moreover, the record presents evidence dated after the 2004 
surgery indicating that the veteran has significant reduction 
in motion, including motion in the lumbosacral spine.  See 
veteran's recent reports to the effect that he is in a 
wheelchair; June 2005 report of Dr. Bomboy stating that the 
veteran's "entire spine" is ankylosed.  Further evaluation 
would shed light on to what extent, if any, current 
functional impairment of the lumbar spine is attributable to 
the service-connected disability.  

Under the circumstances, the Board concludes that 
adjudication of the lumbosacral strain increased rating claim 
without further evidentiary development would be premature.  
In addition, deferment of a decision on the TDIU claim is 
appropriate, as a determination on whether or not the veteran 
is unemployable due to service-connected disability, whether 
based on schedular or extraschedular considerations, would, 
in part, depend on the rating assigned for lumbosacral 
strain.  (Service connection also is in effect for status 
post appendectomy, rated as noncompensable effective February 
17, 1979.)  Similarly, deferment of a decision on the SMC 
claim also is appropriate for the same reason - the 
evaluation of the service-connected back disability could 
affect entitlement to SMC.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, the following actions are directed on REMAND, 
via the AMC in Washington, D.C.: 

1.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
obtained and associated with the claims 
file while the case is in remand status. 

2.  Send the veteran a notice consistent 
with 38 U.S.C.A. § 5103(a) and Kent that 
notifies the veteran of (a) evidence and 
information necessary to reopen the PTSD 
claim; and (b) what specific evidence 
would be required to substantiate the 
element(s) needed to grant service 
connection for PTSD.  

Also advise the veteran that he may submit 
any additional evidence concerning PTSD 
not already of record while the case is on 
remand status.  If he needs VA assistance 
to obtain such missing records, then he 
must supply sufficient information about 
the sources of such evidence to enable VA 
to assist him.  

3.  Schedule the veteran for an 
examination to determine the current 
extent of disability specifically due to 
service-connected lumbosacral strain (as 
opposed to impairment associated with 
nonservice-connected spinal disabilities), 
sufficient to enable evaluation based on 
spine disability rating criteria in effect 
from 1996 to the present, including the 
criteria in effect before, during, and 
since amendments to the rating criteria in 
2002 and 2003, and, as well, controlling 
law, to include DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The examiner also should opine as to 
whether, due to current extent of 
lumbosacral strain and/or status post 
appendectomy, the veteran is deemed 
unemployable for the purposes of TDIU.  He 
or she also should state whether the 
veteran is "permanently housebound" such 
that he is (a) substantially confined to 
his home and its immediate premises as a 
result of service-connected disabilities; 
and (b) it is reasonably certain that the 
disabilities and resultant confinement 
will continue throughout his lifetime.  
Make the entire claims file available to 
the examiner.

4.  After completion of the above, the RO 
should review and readjudicate the claims 
remanded.  If any benefit sought on appeal 
remains denied, then issue a Supplemental 
Statement of the Case (SSOC) and provide 
the veteran and his representative an 
opportunity to respond to it.  

Only after completing all of the above, return the appeal to 
the Board, if in order.  

The veteran is not required to take action until he is 
notified, but he has the right to submit additional evidence 
and argument on the matter(s) remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


